Citation Nr: 9912553	
Decision Date: 05/07/99    Archive Date: 05/12/99

DOCKET NO.  97-31 234	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder, currently evaluated as 30 percent disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Associate Counsel


INTRODUCTION

The veteran had active service from February 1968 to January 
1971.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


REMAND

The veteran indicated in his claim that he was receiving 
treatment for post-traumatic stress disorder through the VA 
outreach center.  The claims file, which reflects a paucity 
of records of treatment for a psychiatric disorder, does not 
contain a request for treatment records to a VA outreach 
center.  In addition, the veteran in a September 1997 appeal, 
made reference to a March 7, 1997 VA examination.  However, 
the claims file does not contain a report of such an 
examination.  

VA records are deemed to be before the Secretary and where 
possibly determinative, should be made part of the claims 
file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  In light 
of evidence suggesting the possible existence of additional 
VA treatment records identified by the veteran, the RO should 
attempt to secure any additional records prior to an 
adjudication of the issue on appeal by the Board.

There is also evidence in the claims file that the veteran is 
in receipt of Social Security Disability benefits.  This 
includes a statement to that effect made by the veteran 
during a February 1997 examination during which post-
traumatic stress disorder was diagnosed.  "As part of the 
Secretary's obligation to review a thorough and complete 
record, VA is required to obtain evidence from the Social 
Security Administration, including any decisions by the 
administrative law judge, and to give that evidence 
appropriate consideration and weight."  Hayes v. Brown, 9 
Vet. App. 67, 74 (1996).  Any such records, therefore, should 
also be obtained.  

Therefore, this case is REMANDED for the following 
development:

1.  The RO should contact the veteran and 
request that he provide a list of health 
care providers who have provided him 
treatment for a psychiatric condition.  
Thereafter, the RO should attempt to 
secure any such records identified by the 
veteran that have not previously been 
made part of the claims file.  

2.  Whether or not the veteran responds 
to the request for additional 
information, the RO should obtain any 
additional VA treatment records for a 
psychiatric condition that have not 
previously been made part of the claims 
file.  These should include any records 
of treatment through the VA outreach 
center identified by the veteran in his 
claim and a report of a March 1997 VA 
examination, if such an examination was 
conducted.  

3.  The RO should also contact the Social 
Security Administration and obtain any 
decisions awarding disability benefits, 
as well as any supporting medical 
evidence.  

4.  Thereafter, the RO should afford the 
veteran a VA examination to ascertain the 
severity of his post-traumatic stress 
disorder.  After reviewing the claims 
file, the examiner should provide 
sufficient findings to assess the 
severity of the veteran's post-traumatic 
stress disorder, including findings 
concerning the degree to which the 
veteran's employability and/or social 
interactions are impaired.  The examiner 
should include in the examination report 
a GAF (global assessment of functioning 
score) and should include with that score 
an explanation as to its significance.  
The claims file should be made available 
to the examiner for review.

5.  The veteran is hereby informed that 
he has a right to present any additional 
evidence or argument while the case is in 
remand status.  See Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995); and 
Falzone v. Brown, 8 Vet. App. 398 (1995). 

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of all the 
evidence.  If the benefit sought is not granted, the 
appellant should be furnished a supplemental statement of the 
case, and be afforded the appropriate time period to respond 
before the record is returned to the Board for further 
review.  

The purpose of this REMAND is to obtain additional 
development.  The Board does not intimate any opinion as to 
the merits of the case, either favorable or unfavorable, at 
this time.  No action is required of the appellant unless he 
is notified.



		
	R. F. WILLIAMS
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).









